— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered May 20, 1986, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
The defendant also objects to certain comments made by the prosecution in summation which he contends denied him the right to a fair trial. However, these claims were either not preserved for appellate review (see, CPL 470.05 [2]; People v Medina, 53 NY2d 951), or defense counsel’s objections were sustained and prompt curative instructions were given. Accordingly, there is no basis for a reversal on this ground. Brown, J. P., Lawrence, Weinstein and Balletta, JJ., concur.